UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
PAUL T. HARDY, et al.,               )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )   Civil Action No. 11-1739 (RBW)
                                     )
MARGARET A. HAMBURG, et al.,         )
                                     )
            Defendants.              )
___________________________________ )

                                         MEMORANDUM OPINION

         The plaintiffs, six former and current employees of the Food and Drug Administration

(“FDA”), filed this civil lawsuit against the defendants, Margaret A. Hamburg, the

Commissioner of the FDA; the FDA; Kathleen Sebelius, the Secretary of the Department of

Health and Human Services (“DHHS”); the DHHS; Regina Benjamin, the Surgeon General of

the Public Health Service (“Public Health Service”); and the Public Health Service, alleging

violations of the First, Fourth, and Fifth Amendments of the Constitution and the Lloyd-

LaFollette Act. Second Amended Complaint (“Am. Compl.”) ¶¶ 127-97. Currently before the

Court is the Defendants’ Motion to Dismiss for lack of subject-matter jurisdiction (“Defs.’

Mot.”). After carefully considering the parties’ submissions,1 the Court concludes that it must

grant the motion to dismiss for the reasons set forth below.




1
  In addition to the filings already identified, the Court considered the following filings by the parties in reaching its
decision: (1) the Memorandum of Points and Authorities in Support of Defendants’ Motion to Dismiss (“Defs.’
Mem.”); (2) the Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (“Pls.’ Opp’n”); (3) the Reply in Support
of Defendants’ Motion to Dismiss (“Defs.’ Reply”); and (4) the Defendants’ Notice of Supplemental Authority
(“Defs.’ Notice”).


                                                            1
                                  I.     STATUTORY BACKGROUND

         The passage of the Civil Service Reform Act of 1978 (“CSRA”), Pub. L. No. 95-454, 92

Stat. 1111 (codified as amended in scattered sections of 5 U.S.C.), established a comprehensive

framework for federal employees to have “prohibited personnel practices” of agencies reviewed

and remedied administratively.2 5 U.S.C. § 2302 (2012); see also United States v. Fausto, 484

U.S. 439, 445-49 (1988) (explaining how the comprehensive nature of the CSRA precludes

certain judicial review of personnel actions other than as provided by the statute).                               The

Whistleblower Protection Act of 1989 subsequently “amend[ed] the list of prohibited personnel

practices under the framework of the CSRA” to include reprisals for whistleblower activity.

Heard v. U.S. Dep’t of State, No. 08-cv-02123(RBW), 2010 WL 3700184, at *6 n.7 (D.D.C.

Sept. 17, 2010) (Walton, J.); see also 5 U.S.C. § 2302(b)(8). “A federal employee who alleges

unlawful retaliation for whistleblowing must first bring his claim to the Office of Special

Counsel.” Heard, 2010 WL 3700184 at *6 (citing 5 U.S.C. § 1214 and Weber v. United States,

209 F.3d 756, 757-58 (D.C. Cir. 2000)). “If the [Office of Special Counsel] finds an absence of

wrongdoing, the employee can appeal that decision to the Merit Systems Protection Board, 5

U.S.C. §§ 1214(a)(3), 1221.” Id. Without exhausting these administrative remedies, this Court

lacks jurisdiction.3 Weaver v. U.S. Info. Agency, 87 F.3d 1429, 1433 (D.C. Cir. 1996) (“Under

the CSRA, exhaustion of administrative remedies is a jurisdictional prerequisite to suit.”); Heard,

2010 WL 3700184, at *6 n.7 (Walton, J.) (“Because the [Whistleblower Protection Act] amends

the list of prohibited personnel practices under the framework of the CSRA, the exhaustion

2
 An “agency” is defined in 5 U.S.C. § 2302(a)(2)(C) as an “Executive agency and the Government Printing
Office.”
3
  And even then, the Court’s jurisdiction is limited to certain types of cases. See Kloeckner v. Solis, _ U.S. _, _, 133
S. Ct. 596, 601 (2012).



                                                           2
discussion in Weaver also applies to the [Whistleblower Protection Act].” (internal citation

omitted)).

                            II.    FACTUAL BACKGROUND

       A. The Plaintiffs

       “The [p]laintiffs are a group of six doctors and scientists” who have made public

statements about the allegedly “serious managerial and medical misconduct within the [FDA’s]

Center for Devices and Radiological Health,” which is “the unit within the FDA with the

responsibility to review and approve the use of medical devices.” Pls.’ Opp’n at 1; see also Am.

Compl. ¶¶ 15, 17, 19, 72. Doctor (“Dr.”) R. Lakshmi Vishnuvajjala and Nancy G. Wersto are

current employees of the FDA. Am. Compl. ¶¶ 7, 8. The other plaintiffs are not. Id. ¶¶ 3-6. Dr.

Ewa M. Czerska and Dr. Robert C. Smith are both former employees of the FDA. Id. ¶¶ 4, 5.

Paul T. Hardy is a former officer of the Public Health Service Commissioned Corps. Id. ¶ 3;

Pls.’ Opp’n at 2. During his tenure as an officer in the Public Health Service Commissioned

Corps, Mr. Hardy was assigned to work for the FDA. Am. Compl. ¶ 118; Pls.’ Opp’n at 2. Dr.

Julian Nicholas is a “former federal contractor, [who] work[ed] for the FDA through the Oak

Ridge Institute for Science and Education . . . program.” Am. Compl. ¶ 6; Pls.’ Opp’n at 2.

       B. The Plaintiffs’ Alleged Whistleblower Activities

       Beginning no later than November 2008, the plaintiffs began “rais[ing] significant health

and safety concerns regarding the FDA’s regulatory review and clearance/approval of [allegedly]

unsafe and ineffective medical devices.” Pls.’ Opp’n at 3; Am. Compl. ¶¶ 15, 17, 46-58, 72.

The plaintiffs also alleged that FDA doctors and scientists had been “intimidated and coerced”

into “modify[ing] their scientific reviews, conclusions[,] and recommendations in violation of

law.” Pls.’ Opp’n at 4 (internal quotations omitted); Am. Compl. ¶ 15. “These concerns were



                                                3
raised both inside and outside the FDA, and were specifically raised with [m]embers of

Congress, [then] President-elect Barack Obama’s [t]ransition [t]eam, [then-]President[-elect

Barack] Obama, and representatives of the news media.” Pls.’ Opp’n at 3; Am. Compl. ¶¶ 15,

17, 19, 46-58, 72.

       For example, in November 2008, several of the plaintiffs—Mr. Hardy, Dr. Czerska, Dr.

Smith, and Ms. Wersto—“were among a group of FDA scientists who” informed “the House

Energy and Commerce Committee about [alleged] managerial misconduct in the FDA.” Am.

Compl. ¶ 15. Similarly, in January 2009, Mr. Hardy, Dr. Czerska, Dr. Smith, and Ms. Wersto

joined five other FDA employees to sign and send a letter to then President-elect Barack

Obama’s transition team that “raised numerous issues of public concern, including [alleged]

corruption within the FDA’s device review process, managerial misconduct, dangers to public

health and welfare, and retaliation against whistleblowers.” Id. ¶ 17. The FDA learned of the

letter and its nine signatories, and began allegedly referring to those “signatories as the ‘FDA

9.’” Id. ¶ 18. Later that same year, in September 2009, “a group of FDA whistleblowers,

including Dr. Nicholas . . . and Dr. Smith,” continued to “sp[eak] with members of the House

Energy and Commerce Committee” about “their concerns regarding” the FDA’s review and

approval of allegedly unsafe and ineffective medical devices. Id. ¶ 58. The following year, in

March 2010, the New York Times published an article concerning the plaintiffs—“the FDA

whistleblowers”—and their warnings to the FDA about its approval of allegedly “ineffective and

dangerous devices and ignoring or suppressing the concerns of its own scientists.” Pls.’ Opp’n at

4; Am. Compl. ¶¶ 72-75.




                                                 4
        C. The Defendants’ Alleged Conduct in Response to the Plaintiffs’ Whistleblower
           Activities

        “Sometime between January 2009 and March 2010,” under the auspices of the DHHS,

the FDA allegedly “commenced ‘[t]argeted [s]urveillance’” on the plaintiffs in response to their

whistleblower activities. Pls.’ Opp’n at 5-8; id. at 6 (“This [t]argeted [s]urveillance was directly

triggered based on the whistleblower disclosures [that the] [p]laintiffs were making (or suspected

of making) to various outside entities . . . .”); Am. Compl. ¶¶ 21-45. According to the plaintiffs:

        “Targeted [s]urveillance” was conducted on the plaintiffs (and other similarly
        situated FDA employees) because these employees were identified as
        whistleblowers, i.e.[,] employees who raised health and safety concerns and
        allegations of official misconduct that were protected under federal law and the
        United States Constitution.        Employees [were] selected for [t]argeted
        [s]urveillance based on the viewpoint of their speech, and specifically because
        these employees have, or are suspected of having, criticized the FDA to Members
        of Congress, the news media or appropriate law enforcement agencies.

Id. ¶ 28; see also id. ¶¶ 26, 33, 99. The plaintiffs further allege that “‘[t]argeted [s]urveillance’

is distinct from ‘routine’ system monitoring of employee emails, for which the FDA and HHS

also conduct.” Id. ¶ 27. They also contend that:

        Pursuant to its [t]argeted [s]urveillance operation, the FDA secretly installed or
        activated spyware on the government-owned computers, hardware, and networks
        used by the [p]laintiffs. The spyware took real-time pictures, or “screen shots”
        (a.k.a. “snapshot recordings”) of the computer screens being used by the
        [p]laintiffs, while the [p]laintiffs were using the computers or networks. These
        screen shots enabled FDA officials to secretly view information that appeared on
        each of the [p]laintiffs’ computer screens, even if the information was transitory
        and not stored within the computer itself.

Id. ¶ 34.

        Further, the plaintiffs allege that using “targeted surveillance,” the FDA acquired

“confidential and/or privileged work product, tactics and strategy that the [p]laintiffs were using

or planning to use as a result of [the] FDA intercepting [p]laintiffs’ [p]rivate [e]-mail




                                                  5
communications with” third parties including “private attorneys” and “other proper authorities.”4

Id. ¶ 40; see also id. ¶¶ 42-44 (alleging instances where the FDA discovered existence of

“confidential work product” and “intercepted [p]rivate [e]-mails” from various plaintiffs); Pls.’

Opp’n at 11-12.

        In addition to “[t]argeted surveillance,” the plaintiffs represent that the defendants took

several “other retaliatory actions” against the plaintiffs for their whistleblower activities. Am.

Compl. ¶ 126 (emphasis added); id. ¶¶ 30, 158, 160, 164, 165, 169, 170, 196. For example, the

plaintiffs contend that several of the plaintiffs found themselves unemployed as a “direct result”

of their whistleblower activities. Pls.’ Opp’n at 9-10 (“As a direct result of retaliation based on

the protected speech of the [p]laintiffs, or based directly on information obtained by the FDA as

part of the [t]argeted [s]urveillance, four of the [p]laintiffs, Drs. Smith, Czerska and Nicholas,

and Mr. Hardy, were either fired by the FDA or had their employment contracts terminated.”);

id. at 9 (“The FDA [t]erminated, or [c]aused the [t]ermination, of [f]our [w]histleblowers[.]”);

Am. Compl. ¶¶ 61-65 (alleging that Dr. Nicholas did not have his employment contract

renewed); id. ¶¶ 87-91 (alleging that Dr. Smith did not have his employment contract renewed);

id. ¶ 103 (alleging that the FDA terminated Dr. Czerska after 23 years of service); Pls.’ Opp’n at

3 (same); Am. Compl. ¶¶ 107-114 (alleging that Mr. Hardy was removed from the Public Health

Service).

        Other retaliatory actions alleged by the plaintiffs included the issuance of warning letters

or negative performance reviews, e.g., Am. Compl. ¶ 104 (“On or about February 25, 2011, Dr.

Vishnuvajjala received a warning letter from her FDA supervisor . . . that the FDA had

4
  Beginning in early 2010, “Dr. Smith, who is a licensed attorney,” served as legal counsel for several FDA
employees, including Mr. Hardy, Dr. Czerska, Dr. Nicholas, Dr. Vishnuvajjala, and Ms. Wersto, who were
“prepar[ing] a complaint of FDA misconduct with the Office of Special Counsel.” Am. Compl. ¶ 84.



                                                         6
intercepted [p]rivate [e]mails sent to [her] . . . and that [she] should have reported those

conversations to FDA management.”); id. ¶ 158 (alleging “extremely negative performance

review” for Mr. Hardy), and threats of disciplinary action, e.g., id. ¶ 88 (alleging that during

administrative leave, the FDA instructed Dr. Smith “not to conduct, transact[,] or speak to any

FDA employees and others about FDA business matters” and “threatened [him] with disciplinary

action if he disobeyed this instruction” (internal quotations omitted)); id. ¶¶ 174-76 (alleging

“threats of disciplinary action against [Dr. Vishnuvajjala and Ms. Wersto]”).

        D. Complaints Filed by the Plaintiffs With the Office of Special Counsel

        On or about February 14, 2012, the plaintiffs filed a complaint with the Office of Special

Counsel “concerning FDA misconduct.” Defs.’ Mem., ECF No. 31-4, Exhibit (“Ex.”) 4 (Nat’l

Whistleblowers Ctr. Press Release) at 1 (“On January 25, 2012, and February 14, 2012, six

federal employee whistleblowers filed complaints in U.S. District Court . . . and before the U.S.

Office of Special Counsel demonstrating that the federal government targeted whistleblowers for

intrusive, covert surveillance.”); see also Am. Compl. ¶ 121.5

        Following allegations that “the [FDA] reviewed disclosures intended specifically for [the

Office of Special Counsel],” and that “the [FDA] also monitored communications of employees

who were suspected of blowing the whistle on [the] FDA’s approval of unsafe medical devices,”

the Office of Special Counsel “broadened the scope of [its] . . . investigation into the surveillance

of employees’ emails by the [FDA].” Defs.’ Mem., ECF No. 31-6, Ex. 6 (Office of Special

Counsel Press Release) at 1; see also Defs.’ Mem., ECF No. 31-5, Ex. 5 (Office of Special



5
  The plaintiffs filed their First Amended Complaint with the Court on January 25, 2012. ECF No. 2. Further, the
plaintiffs’ lead attorneys have the following positions at The National Whistleblowers Center: Executive Director
and General Counsel. Compare Am. Compl. at 41 (listing counsel for the plaintiffs), with Defs.’ Mem., ECF No.
31-3, Ex. 3 (Nat’l Whistleblowers Ctr. Staff) at 1 (identifying counsel in positions of Executive Director and
General Counsel).


                                                        7
Counsel Letter to Congressional Members) at 1 (“[The Office of Special Counsel] is troubled by

evidence suggesting that the FDA used covert surveillance as a tool to retaliate against

whistleblowers and the pattern of retaliation alleged by complainants . . . . [The Office of Special

Counsel] has broadened the scope of an existing reprisal investigation . . . .”); id. at 1 n.1 (noting

that the broadened investigation will focus on the “prohibited personnel practices that the

complainants have alleged”).

        On May 31, 2012, the Office of Special Counsel made certain findings with respect to

the plaintiffs’ grievances identified in their complaints, “trigger[ing] a number of additional

review procedures.” Id. ¶¶ 121-23. While this administrative review process was pending, the

plaintiffs concurrently filed this lawsuit. See generally, id.; Defs.’ Mem., ECF No. 31-4, Ex. 4

(Nat’l Whistleblowers Ctr. Press Release) at 1 (“On January 25, 2012, and February 14, 2012,

six federal employee whistleblowers filed complaints in U.S. District Court . . . and before the

U.S. Office of Special Counsel demonstrating that the federal government targeted

whistleblowers for intrusive, covert surveillance.” (emphasis added)).

                              III.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(1) allows a party to move to dismiss “for lack of

subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). A motion to dismiss under Rule 12(b)(1)

“presents a threshold challenge to the [C]ourt’s jurisdiction.” Haase v. Sessions, 835 F.2d 902,

906 (D.C. Cir. 1987). When reviewing such a motion, the Court must “assume the truth of all

material factual allegations in the complaint and ‘construe the complaint liberally, granting [the]

plaintiff the benefit of all inferences that can be derived from the facts alleged.’” Am. Nat’l Ins.

Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011) (citation omitted). However, because

“[f]ederal courts are courts of limited jurisdiction,” it is “presumed that a cause lies outside



                                                  8
th[eir] limited jurisdiction,” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994), and “the [p]laintiff bears the burden of establishing by a preponderance of the evidence

that the Court possesses jurisdiction,” Hollingsworth v. Duff, 444 F. Supp. 2d 61, 63 (D.D.C.

2006). Accordingly, “the court must give the plaintiff[s’] factual allegations closer scrutiny

when resolving a Rule 12(b)(1) motion than would be required for a Rule 12(b)(6) motion for

failure to state a claim.” Byrum v. Winter, 783 F. Supp. 2d 117, 122 (D.D.C. 2011) (citing

Macharia v. United States, 334 F.3d 61, 64, 69 (D.C. Cir. 2003)). Finally, in determining

whether it has jurisdiction, the Court “may consider materials outside of the pleadings.” Jerome

Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).

                                       IV.      LEGAL ANALYSIS

         A. Whether Certain Claims Asserted by the Plaintiffs are Precluded by the Civil
            Service Reform Act

         If the administrative and remedial scheme set forth under the CSRA can resolve the

claims that the plaintiffs have alleged in their complaint before this Court, then the plaintiffs

must use that scheme to seek redress and the Court is precluded from exercising jurisdiction over

the plaintiffs’ claims.6 See Bush v. Lucas, 462 U.S. 367, 388-89 (1983) (explaining that the

application of the CSRA forecloses private causes of action and provides for administrative

remedies). Because the “[CSRA] . . . exclusivity does not turn on the constitutional nature of an

employee’s claim, but rather on the type of the employee and the challenged employment

action,” Elgin v. Dep’t of Treasury, _ U.S. _, _, 132 S. Ct. 2126, 2136 (2012) (emphasis added),

the Court will address each of these components in turn.

6
  At the outset, the Court notes that the plaintiffs’ allegations about the defendants, if true, are troubling. In
deciding the defendants’ motion to dismiss, however, the Court is not addressing the merits of any of the plaintiffs’
claims against the defendants. The defendants’ motion only concerns the Court’s jurisdiction to adjudicate the
plaintiffs’ claims.



                                                          9
                 1. The “Employee” Status of the Plaintiffs Other Than Mr. Hardy7

        The CSRA defines a federal “employee” as “an individual who is appointed in the civil

service by” the officers designated in 5 U.S.C. § 2105(a)(1). “The CSRA also divides federal

employees into four broad groups: (1) those in the competitive civil service; (2) those who are

preference eligible; (3) those in the excepted civil service; and (4) probationers, being those who

have one year or less of service.” Harrison v. Bowen, 815 F.2d 1505, 1510 (D.C. Cir. 1987); see

also 5 U.S.C. §§ 2101, 2102, 2103. “The substantive rights and procedural protections to which

any particular employee is entitled often depend upon where he or she falls in this typology.”

Harrison, 815 F.2d at 1510. Here, the parties do not dispute that each of the plaintiffs’

“employee” statuses are governed by 5 U.S.C. § 2105(a)(1). See Pls.’ Opp’n at 37-38; Defs.’

Reply at 12-14. And they agree that Dr. Czerska, Dr. Vishnuvajjala, and Ms. Wersto “were (or

are) federal employees covered under the CSRA.” Pls.’ Opp’n at 3; see Defs.’ Reply at 13.

        The parties, however, dispute the applicability of the CSRA to Dr. Nicholas and Dr.

Smith. See Pls.’ Opp’n at 14-15, 37-38, 44. Nevertheless, pursuant to the CSRA, Dr. Nicholas

and Dr. Smith filed complaints with the Office of Special Counsel, which contain the same type

of allegations that are at issue before this Court: the defendants’ approval and use of retaliation

against whistleblowers. See Defs.’ Mem., ECF No. 31-4, Ex. 4 (Nat’l Whistleblowers Ctr. Press

Release) at 1 (“six federal employee whistleblowers filed complaints . . . before the U.S. Office

of Special Counsel demonstrating that the federal government targeted whistleblowers for

intrusive, covert surveillance”); Defs.’ Mem., ECF No. 31-5, Ex. 5 (Office of Special Counsel

Letter to Congressional Members) at 1 (alleging “FDA used covert surveillance as a tool to

retaliate against whistleblowers” and the FDA’s “pattern of retaliation”); Am. Compl. ¶¶ 28, 33.

7
  Hereinafter, unless otherwise noted, the Court’s reference to “the plaintiffs” will not include Mr. Hardy as the
resolution of the motion to dismiss him as a plaintiff has been decided on grounds outside of the CSRA framework.


                                                        10
Confronted by an ongoing administrative proceeding that could potentially avoid piecemeal and

duplicative litigation, the Court will withhold review of their claims until a later time, if

necessary.

         Although the doctrine of ripeness has constitutional and prudential components, see

Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1427-28 (D.C. Cir. 1996), this case

only requires the Court to address the latter. “[T]he ripeness doctrine exists to prevent the courts

from wasting . . . resources by prematurely entangling [them]selves in abstract disagreements,

and, where . . . other branches of government are involved, to protect the other branches from

judicial interference until their decisions are formalized and their ‘effects felt in a concrete way

by the challenging parties.’” Id. (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148-49 (1967).

The application of the doctrine requires a two-part analysis: (1) whether the issues are fit for

judicial review; and (2) whether the Court’s refusal to consider the issues will create hardship on

the parties. Id. If a challenged decision is not “fit” for review, “the petitioner must show

hardship in order to overcome a claim of lack of ripeness.” Fla. Power & Light Co. v. EPA, 145

F.3d 1414, 1421 (D.C. Cir. 1998). In assessing the fitness prong, courts evaluate “whether the

agency action is final; whether the issue presented for decision is one of law which requires no

additional factual development; and whether further administrative action is needed to clarify the

agency’s position.” Action Alliance of Senior Citizens v. Heckler, 789 F.2d 931, 940 (D.C. Cir.

1986).

         Here, neither prong of the ripeness analysis is satisfied. The fact that Dr. Nicholas and

Dr. Smith are currently seeking administrative relief under the CSRA for allegations concerning

the defendants’ reprisals for their whistleblower activities, and that the administrative

investigation into their allegations is pending and have not been terminated for want of



                                                  11
“employee” status under the CSRA, leaves the Court to conclude that their claims are not fit for

review. Additionally, administrative action is needed to clarify their “employee” statuses under

the CSRA.8 And notwithstanding the potential lack of “employee” status on the part of either

plaintiff, because administrative review has been undertaken, it may result in the satisfactory

resolution of their claims, thereby relieving the Court of a need to adjudicate their claims. Toca

Producers v. F.E.R.C., 411 F.3d 262, 266 (D.C. Cir. 2005) (“Staying our hand until the

conclusion of the ongoing administrative proceeding could therefore avoid a piecemeal,

duplicative, tactical and unnecessary appeal which is costly to the parties and consumes limited

judicial resources.” (internal quotations and alterations omitted)); Nat’l Treasury, 101 F.3d at

1431 (“[T]he usually unspoken element of the rationale underlying the ripeness doctrine . . . [is

that i]f [the Court] do[es] not decide it now, [it] may never need to. Not only does this rationale

protect the expenditure of judicial resources, but it comports with [the Court’s] theoretical role as

the governmental branch of last resort. Article III courts should not make decisions unless they

have to.” (internal citation omitted)). Further, the Court sees no cognizable hardship to either Dr.

Nicholas or Dr. Smith resulting from any delay in the Court’s review of their claims.9




8
  The ongoing administrative investigation of Dr. Nicholas’ complaint appears to conflict with case law holding that
federal contractors are outside of the scope of the CSRA. See Thompson v. Merit Sys. Prot. Bd., 421 F.3d 1336,
1338-39 (Fed. Cir. 2005) (reasoning that an employee of an independent government contractor does not necessarily
fall under the CSRA); Navab-Safavi v. Broad. Bd. of Governors, 650 F. Supp. 2d 40, 67 n.14 (D.D.C. 2009)
(agreeing that “because plaintiff is a contractor and not an employee, the [CSRA] has no application” (internal
citations omitted)), aff’d sub nom. Navab-Safavi v. Glassman, 637 F.3d 311 (D.C. Cir. 2011).
9
  The plaintiffs understand that Dr. Smith—even if he is not an employee under the CSRA—should first attempt to
exhaust possible administrative remedies, because they ask the Court to dismiss claims relevant to him “without
prejudice” so that they can be re-plead if there is a “final decision by the [Merit Systems Protection Board]
dismissing Dr. Smith’s termination claim on jurisdictional grounds.” Pls.’ Opp’n. at 45. Further, the plaintiffs ask
the Court to grant “jurisdictional discovery” to ascertain whether Dr. Smith is subject to the CSRA. Pls.’ Opp’n at
44. The Court declines to do so as his claims are not ripe for review.


                                                         12
               2. The Challenged Employment Actions

       “A primary purpose of the CSRA was to safeguard employees-tenured and non-tenured-

who ‘blow the whistle’ on illegal or improper official conduct.” Wren v. Merit Sys. Prot. Bd.,

681 F.2d 867, 872 (D.C. Cir. 1982); see also Frazier v. Merit Sys. Prot. Bd., 672 F.2d 150, 152

(D.C. Cir. 1982) (“A central purpose of the [CSRA] is to provide increased protection for

‘whistleblowers,’ federal employees seeking to disclose wrongdoing in the government.”).

Indeed, “[u]nder no circumstances does the [CSRA, as amended by the Whistleblower Protection

Act,] grant . . . [a] District Court jurisdiction to entertain a whistleblower cause of action brought

directly before it in the first instance.” Stella v. Mineta, 284 F.3d 135, 142 (D.C. Cir. 2002).

       The CSRA prohibits agencies from taking or threatening to take certain “personnel

action[s],” i.e., reprisals against employees for whistleblower activities. See 5 U.S.C. §

2302(b)(8); Heard, 2010 WL 3700184, at *6 n.7 (Walton, J.). Personnel actions are broadly

defined to include disciplinary or corrective actions, changes in pay, benefits or awards, changes

in duties, responsibilities or working conditions. See 5 U.S.C. § 2302(a)(2); Weaver, 87 F.3d at

1432-33 (noting that 5 U.S.C. § 2302(a)(2)(A)(iii) covers dismissals and admonishments).

Prohibited personnel actions also include the treatment and management of employees in a

manner that violates “merit system principles,” 5 U.S.C. § 2302(b)(12); id. § 2301(b), such as

failing to treat employees “with proper regard for their privacy and constitutional rights,” id. §

2301(b)(2), or failing to “protect[] [employees] against reprisal for [whistleblowing],” id. §

2301(b)(9).

       The plaintiffs have alleged no shortage of facts establishing that the defendants took, or

threatened to take, a variety of prohibited personnel actions against them for their whistleblower

activities. See, e.g., Am. Compl. ¶ 126 (alleging a “[t]argeted surveillance program conducted



                                                  13
by the FDA, along with other retaliatory actions”) (emphasis added)); id. at 21 (alleging

“[retaliation against the other whistleblowers]”). For example, the plaintiffs allege that the

“terminat[ions]” of Drs. Smith, Czerska and Nicholas, and Mr. Hardy were a “direct result” of

their whistleblower activities. Pls.’ Opp’n at 9-10 (“As a direct result of retaliation based on the

protected speech of the [p]laintiffs . . . four of the [p]laintiffs, Drs. Smith, Czerska and Nicholas,

and Mr. Hardy, were either fired by the FDA or had their employment contracts terminated.”);

id. at 9 (“The FDA [t]erminated, or [c]aused the [t]ermination, of [f]our [w]histleblowers[.]”);

Am. Compl. ¶¶ 61-65, 87-91, 103, 107-14, 120; see also 5 U.S.C. § 2302(a)(2)(A)(iii). The

plaintiffs also allege that warning letters and negative performance reviews were consequences

the plaintiffs suffered as a result of their whistleblower activities, Am. Compl. ¶ 104 (“Dr.

Vishnuvajjala received a warning letter from her FDA supervisor that the FDA had intercepted

[p]rivate [e]mails sent to [her] . . . and that [she] should have reported those conversations to

FDA management.”); id. ¶ 158 (Mr. Hardy received an “extremely negative performance

review”), as well as threats of disciplinary action, id. ¶ 88 (while on administrative leave, the

FDA instructed Dr. Smith “not to conduct, transact, or speak to any FDA employees and others

about FDA business matters” and “threatened [him] with disciplinary action if he disobeyed this

instruction” (internal quotations omitted)); id. ¶¶ 174-76 (alleging “threats of disciplinary action

against [Dr. Vishnuvajjala and Ms. Wersto]”); see also 5 U.S.C. § 2302(a)(2)(A)(iii).

       Whether the alleged “targeted surveillance” or threat of “targeted surveillance” by the

defendants in retaliation for the plaintiffs’ whistleblowing activities is a prohibited “personnel

action” appears to be a matter of first impression in this Circuit. “Targeted surveillance” is not

explicitly listed under 5 U.S.C. § 2302(a)(2) as a “personnel action.” Considering, however, that

a “central purpose of the [CSRA] is to provide increased protection for ‘whistleblowers,’”



                                                  14
Frazier, 672 F.2d at 152, and this Circuit has unequivocally stated that “[u]nder no circumstances

does the [CSRA, as amended by the Whistleblower Protection Act,] grant . . . the District Court

jurisdiction to entertain a whistleblower cause of action brought directly before it in the first

instance,” Stella, 284 F.3d at 142 (emphasis added); see also Heard, 2010 WL 3700184, at *6 n.7

(Walton, J.), the Court concludes that the defendants’ “targeted surveillance” is best construed as

a “disciplinary or corrective action” under the CSRA. See 5 U.S.C. § 2302(a)(2)(A)(iii).

       The plaintiffs’ allegations lend further support for the Court’s conclusion, as they portray

the defendants’ “targeted surveillance” as a measure that was implemented to either “discipline”

or “correct” the whistleblower activities of the plaintiffs. See, e.g., Pls.’ Opp’n at 6 (explaining

that the “[t]argeted [s]urveillance was directly triggered based on the whistleblower disclosures

[the] [p]laintiffs were making (or suspected of making) to various outside entities”); Am. Compl.

¶ 70 (“As a direct consequence of her association with the whistleblower group, the FDA

targeted Dr. Vishnuvajjala by monitoring and intercepting her private communications.”

(emphasis added)); id. ¶ 126 (“The [t]argeted [s]urveillance program conducted by the FDA,

along with the other retaliatory actions described in this complaint, have created a chilling effect

on plaintiffs and other similarly situated employees/contractors[.]”); id. ¶ 148 (“Dr. Czerska, Mr.

Hardy, Dr. Nicholas, Dr. Vishnuvajjala, and Ms. Wersto . . . each was targeted for punitive

[t]argeted [s]urveillance[.]” (emphasis added)). Further bolstering this Court’s conclusion is the

fact that the plaintiffs have complaints under investigation by the Office of Special Counsel—an

administrative body that can only review allegations from federal employees concerning

prohibited personnel actions. See 5 U.S.C. § 1214(a)(1)(A) (“The Special Counsel shall receive

any allegation of a prohibited personnel practice and shall investigate the allegation to the extent

necessary to determine whether there are reasonable grounds to believe that a prohibited



                                                  15
personnel practice has occurred, exists, or is to be taken.” (emphasis added)); Defs.’ Mem., ECF

No. 31-5, Ex. 5 (Office of Special Counsel Letter to Congressional Members) at 1 n.1 (noting

that the Office of Special Counsel broadened its investigation to focus on the “prohibited

personnel practices that the complainants have alleged” (emphasis added)); Defs.’ Mem., ECF

No. 31-6, Ex. 6 (Office of Special Counsel Press Release) at 1 (deciding to “broaden[] the scope

of [the] . . . investigation into the surveillance of employees’ emails by the [FDA]” because “the

whistleblowers allege[d] that the [FDA] reviewed disclosures intended specifically for [the

Office of Special Counsel], and that the [FDA] also monitored communications of employees

who were suspected of blowing the whistle on [the] FDA’s approval of unsafe medical

devices”). And these complaints, which have not yet been dismissed on the grounds that they are

not founded upon personnel actions, Am. Compl. ¶¶ 121-23 (describing findings of the Office of

Special Counsel and explaining that those findings have “trigger[ed] a number of additional

review procedures” under the CSRA), are based on substantially the same allegations that are

before the Court. Thus, the Court deems the defendants’ “targeted surveillance” as a

“disciplinary or corrective action” that falls within the scope of the CSRA.

       In short, for purposes of the defendants’ motion to dismiss, the Court will analyze each

claim in the complaint as if the plaintiffs were subject to the administrative and remedial scheme

set forth in the CSRA.

       B. The Plaintiffs’ Claims

               a. Claims One Through Four, Six Through Eight, And Ten

       Claims one through four, six through eight, and claim ten, are premised on the

defendants’ alleged reprisals against the plaintiffs for their whistleblower activities. See Am.

Compl. at 25-29 (focusing bases of constitutional violations in claims one through four on the



                                                16
defendants’ “targeted surveillance” of the plaintiffs and the consequences thereof); id. at 30

(predicating sixth claim on the FDA’s termination of Dr. Smith “in retaliation for his speech on

matters of public concern”); id. at 31 (asserting in the seventh claim that the “FDA terminated

Dr. Nicholas from public employment in retaliation for his speech on matters of public

concern”); id. at 32 (identifying the “targeted surveillance” program and “threats of disciplinary

action” as bases for claim eight, which is only asserted by Dr. Vishnuvajjala and Ms. Wersto); id.

at 35 (basing tenth claim on the FDA threatening Dr. Smith if he spoke to others about FDA

matters). As the Court has already explained, and as the defendants correctly note, these are

“classic claims of whistleblower retaliation,” Defs.’ Mem. at 11, that give rise to cognizable

claims under the CSRA’s administrative and remedial scheme, see 5 U.S.C. §§ 2302(a)(2),

(b)(8); Stella, 284 F.3d at 142 (“Under no circumstances does the [CSRA, as amended by the

Whistleblower Protection Act,] grant the District Court jurisdiction to entertain a whistleblower

cause of action brought directly before it in the first instance.”). Given that these claims are

subject to the CSRA, the plaintiffs must first “exhaust[] . . . [their] administrative remedies [a]s a

jurisdictional prerequisite to suit.” Weaver, 87 F.3d at 1433. But the plaintiffs have not done so.

See Am. Compl. ¶¶ 121-23 (explaining that administrative remedies are still being pursued for

the defendants’ retaliatory actions); Defs.’ Mem., ECF No. 31-5, Ex. 5 (Office of Special

Counsel Letter to Congressional Members) at 1 n.1 (noting that Office of Special Counsel is

investigating “prohibited personnel practices that the complainants have alleged”). The Court

must, therefore, dismiss these claims for lack of jurisdiction.

                   1. The Plaintiffs’ Contentions Regarding Claim One

       Most of the plaintiffs’ arguments as to why the CSRA should not preclude the Court from

assuming jurisdiction over these claims grossly miss the mark as they focus heavily on the merits



                                                 17
of the plaintiffs’ claims, which are irrelevant to the jurisdictional inquiry under a Rule 12(b)(1)

motion to dismiss. See Pls.’ Opp’n at 18-19 (discussing how “taking” of private emails

constitutes a “taking” of private property in violation of the Takings Clause under the Fifth

Amendment); id. at 16-17, 22-23, 31 (discussing the First Amendment right to communicate

with counsel); id. at 30-31 (discussing the First Amendment right to free speech and to associate

freely); see also Elgin, _ U.S. _, _, 132 S. Ct. at 2136 (explaining that preclusion under the

CSRA is determined by employee status and the challenged government actions, regardless of

the constitutional implications of those actions).

       The plaintiffs posit several reasons why the Court has jurisdiction over their first claim.

They argue that there are “exceptions” to CSRA preclusion that are applicable to them and so

they need not exhaust their administrative remedies before bringing this suit. Pls.’ Opp’n at 14,

18. For example, they identify “certain actions by supervisors against federal employees, such as

wiretapping, warrantless searches, or uncompensated takings, . . . [are] not . . . defined as

‘personnel actions’ within the statutory scheme.” Bush, 462 U.S. at 385 n.28. And according to

the plaintiffs, because the first claim is based in part on a violation of the Takings Clause of the

Fifth Amendment, which is not a “personnel action,” then CSRA preclusion does not apply to

this claim. See Pls.’ Opp’n at 14, 18 (quoting Bush, 462 U.S. at 385 n.28); see also Stewart v.

Evans, 275 F.3d 1126, 1130 (D.C. Cir. 2002) (“Bush virtually compels the conclusion that the

[CSRA]” does not preclude a claim based on a “warrantless search.”).

       The Court is not persuaded by this argument as it overlooks the fact that the alleged

constitutional violations in the first claim are derived from the FDA’s alleged targeted

surveillance of the plaintiffs, which the Court has already determined is a prohibited “personnel

action” under the CSRA. See 5 U.S.C. § 2302(a)(2)(A)(iii). Although the plaintiffs’ first claim



                                                 18
may have a “constitutional nature” to it, that does not mean it is removed from the purview of the

CSRA. Elgin, _ U.S. at _, 132 S. Ct. at 2136 (“[CSRA] . . . exclusivity does not turn on the

constitutional nature of an employee’s claim, but rather on the type of the employee and the

challenged employment action.” (emphasis added)). Neither Bush, 462 U.S. at 385 n.28, nor

Stewart, 275 F.3d at 1130, convinces the Court otherwise, as these cases do not involve

allegations of unconstitutional conduct that arise from prohibited personnel actions under the

CSRA.10

         Moreover, the Court refuses to permit the plaintiffs to manipulate the jurisdiction of the

Court based on their “clever drafting of the complaint” or “artful pleading.” Steadman v.

Governor, U.S. Soldiers’ & Airmen’s Home, 918 F.2d 963, 967-68 (D.C. Cir. 1990) (“To permit

the district court’s assertion of jurisdiction would simply put a premium on clever drafting of a

complaint. ‘It would require the suspension of disbelief to ascribe to Congress the design to

allow its careful and thorough remedial scheme to be circumvented by artful pleading.’” (quoting

Brown v. General Servs. Admin., 425 U.S. 820, 833 (1976))). The plaintiffs cannot bypass the

CSRA by merely recasting prohibited personnel actions that fall under the CSRA as

constitutional violations such that they fall outside the reach of the CSRA. This is especially so

here, as the plaintiffs are concurrently pursuing administrative relief for claims that are

substantially similar to the ones before the Court. See Am. Compl. ¶¶ 121-23 (explaining that

“additional review procedures” have been “trigger[ed]” as a result of their filing with Office of

Special Counsel); Defs.’ Mem., Ex. 6 (Office of Special Counsel Press Release) at 1 (deciding to

“broaden[] the scope of [the] . . . investigation into the surveillance of employees’ emails by the .

10
   The plaintiffs rely on a similar line of reasoning for claims two, three, four and ten. Pls.’ Opp’n at 28-29, 31
(characterizing defendants’ prohibited personnel actions as “warrantless searches, uncompensated takings[,] and
takings without due process”). The Court rejects the plaintiffs’ logic for the sustainability of these claims on the
same grounds as claim one.


                                                          19
. . [FDA]” because “the whistleblowers allege[d] that the [FDA] reviewed disclosures intended

specifically for [the Office of Special Counsel], and that the [FDA] also monitored

communications of employees who were suspected of blowing the whistle on [the] FDA’s

approval of unsafe medical devices.”).

         The plaintiffs also contend that the “Little” Tucker Act, 28 U.S.C. § 1346(a)(2) (2012),

confers jurisdiction on the Court over their first claim because they are claiming less than

$10,000.00 from the government for an unconstitutional “taking” of private party.11 Pls.’ Opp’n

at 18-19. But where, as here, jurisdiction under the Tucker Act is predicated on a “review of an

underlying personnel action,” the jurisdiction mandates of the CSRA control. Bobula v. U.S.

Dep’t of Justice, 970 F.2d 854, 857 (Fed. Cir. 1992) (“[T]he Little Tucker Act [does not]

explicitly provide[] for review of an underlying personnel action. To the extent that the courts

prior to the CSRA have interpreted the Little Tucker Act . . . as providing for review of an

underlying federal personnel action, such judicial interpretations must give way to the

congressional intent to replace the haphazard arrangements for administrative and judicial review

of personnel action with the CSRA.” (internal quotations omitted)).

         Further attempting to justify the Court’s jurisdiction over the first claim, the plaintiffs

argue that the Court can hear cases involving violations of the Fifth Amendment where

injunctive or declaratory relief is sought. See Pls.’ Opp’n at 19. Assuming that this is an

accurate statement of the law, it is nevertheless inconsequential as they have brought a claim



11
   Despite the plaintiffs’ allegations of unconstitutional “takings,” the plaintiffs acknowledge that the defendants’
“takings” had no monetary value. Pls.’ Opp’n at 18-19. The Court, fortunately, need not assess whether jurisdiction
would be proper under the Little Tucker Act if a plaintiff’s claim for an unconstitutional “taking” has no monetary
value—which certainly satisfies the under $10,000 limitation. Further, the Court notes that although the plaintiffs
cite several bases for the Court having subject matter jurisdiction, see Am. Compl. ¶ 1, aside from the Little Tucker
Act, they never seriously contend that any of these bases could override the preclusionary effect of the CSRA.



                                                         20
founded upon prohibited personnel actions under the CSRA.12 See Elgin, _ U.S. at _, 132 S. Ct.

at 2132 (holding that the “CSRA precludes district court jurisdiction over . . . claims even though

they are constitutional claims for equitable relief”).

        Finally, the plaintiffs argue that the Office of Special Counsel and the Merit Systems

Protection Board, administrative bodies responsible for investigating the plaintiffs’ complaints

under the CSRA, are unable to provide some of the relief they seek. Pls.’ Opp’n at 19. But an

inability to obtain all of the relief the plaintiffs desire does not excuse their obligation to exhaust

their administrative remedies. See Spagnola v. Mathis, 859 F.2d 223, 227 (D.C. Cir. 1988) (“[I]t

is the comprehensiveness of the statutory scheme involved, not the adequacy of specific

remedies extended thereunder, that counsels judicial abstention[.]”); Hunt v. U.S. Dep’t of

Agric., 740 F. Supp. 2d 41, 49 (D.D.C. 2010) (“Even if the remedies afforded by the CSRA in

this particular case are inadequate, as [the plaintiff] asserts, such a circumstance does not

advance [the plaintiff’s] position [that the plaintiff can bypass the CSRA].” (citing Bush, 462

U.S. at 388)).

                      2. The Plaintiffs’ Contentions Regarding Claim Eight

        Hoping to provide a basis for the Court’s jurisdiction over the eighth claim, the plaintiffs

rely heavily on Weaver, 86 F.3d at 1434, for the proposition that at least Dr. Vishnuvajjala and

Ms. Wersto should be permitted to proceed on the this claim because they are challenging the

“chilling effect” caused by the defendants’ covert surveillance “program.” See Pls.’ Opp’n at

16, 24-28; Am. Compl. ¶¶ 172-77. This analogy they ask the Court to make between this case

and Weaver is flawed.

12
   E. Enters. v. Apfel, 524 U.S. 498, 522 (1998) and Crocker v. U.S., 37 Fed. Cl. 191, 194-95 (1997), are inapposite
in many respects. Critically, though, neither case contains allegations of prohibited personnel actions under the
CSRA that led to the constitutional violations of the Fifth Amendment.



                                                        21
       In Weaver, the State Department had a Foreign Affairs Manual, which required that

materials employees wished to have published had to undergo “prepublication review” by the

agency. 86 F.3d at 1431-32. When the plaintiff failed to abide by this “regulation,” he received

an “oral admonishment” for the transgression. Id. at 1432. The plaintiff eventually filed suit

challenging the constitutionality of both the oral admonishment and the State Department’s

regulation. See id. at 1432-33. Notably, the District of Columbia Circuit held that the district

court lacked jurisdiction to hear the plaintiffs’ oral admonishment claim for which the plaintiff

had not pursued administrative relief under the CSRA. See id. at 1433 (“The exhaustion

requirement generally applies as well to claims arising directly under the Constitution . . . when

such claims are “‘premised on the same facts’” as the plaintiff’s CSRA claims . . . .” (quoting

Steadman, 918 F.2d at 967)). The Circuit ruled, however, that the plaintiff’s constitutional

challenge to the State Department regulation could proceed without exhausting administrative

remedies under the CSRA because it “st[ood] independently” of the challenge to the oral

admonishment. Id. at 1434. In other words, the challenge was a “pre-enforcement” attack on

[the] regulation.” Id.

       Here, none of the plaintiffs mount an attack on a “regulation” or “rule” of any of the

defendants. As the defendants correctly point out, “the plaintiffs in this case do not challenge a

regulation or rule that ‘stands independently’ from the personnel actions of which they

complain.” Defs.’ Reply at 10. “Rather [they] complain of a series or collection of personnel

actions . . . .” Id. Underlying a “pre-enforcement” challenge to a government regulation or rule

is the presumption that the government’s regulation or rule had already been in place prior to the

government enforcing that regulation or rule against an employee. See Weaver, 86 F.3d at 1432

(“Even before receiving the admonishment, [the plaintiff] filed suit challenging [the regulation in



                                                22
the State Department’s Foreign Affairs Manual] on First Amendment grounds . . . .” (emphasis

added)). Aside from conclusory allegations in the complaint, the plaintiffs have not met their

burden of demonstrating that the defendants had a “targeted surveillance program” in effect

before each of the plaintiffs was subjected to targeted surveillance. Just because the plaintiffs

were allegedly subjected to similar prohibited personnel actions by the defendants, does not

mean that the defendants were acting pursuant to a “regulation” or “rule.” None of the other

cases cited by the plaintiffs require a different conclusion.13

         This is not the “unusual case in which the constitutional claim[s] raise[] issues totally

unrelated to the CSRA.” Steadman, 918 F.2d at 967; see also Weaver, 87 F.3d at 1434 (holding

that exhaustion under the CSRA is necessary when a “constitutional claim is intertwined with . . .

[and] the sole basis [thereof is a CSRA claim]” (emphasis added)). And the eighth claim is not a

constitutional claim that is factually independent of the reprisals for whistleblower activities.

Rather, the events supporting the constitutional violations alleged in the eighth claim are a direct

result of the defendants’ personnel practices challenged by the plaintiffs. See, e.g., Pls.’ Opp’n

at 6 (“Targeted [s]urveillance” was directly triggered based on the whistleblower disclosures

[the] [p]laintiffs were making (or suspected of making) to various outside entities.”); Am.

Compl. ¶ 33 (“All six [p]laintiffs and all individuals subject to [t]argeted [s]urveillance by

association with the [p]laintiffs were targeted because of their viewpoints as whistleblowers and

because of their protected speech to Congress and other appropriate authorities.”); id. at 32-33




13
   Additional examples, cited by the plaintiffs, of courts permitting “pre-enforcement” constitutional challenges of
government regulations that restrict employee speech include United States v. Nat’l Treasury Emps. Union, 513
U.S. 454, 457 (1995) and Sanjour v. EPA, 56 F.3d 85, 91 (D.C. Cir. 1995) (en banc). Pls.’ Opp’n at 15-16, 25.
Because the Court does not find that the eighth claim is a “pre-enforcement” challenge to a governmental
“regulation” or “rule,” these cases are not helpful.


                                                         23
(basing claim eight upon “targeted surveillance of Dr. Vishnuvajjala and Ms. Wersto, and the

threats of disciplinary action against them”).

               b. Claim Nine

       The plaintiffs’ ninth claim, brought on behalf of Dr. Smith, Dr. Nicholas, and Mr. Hardy,

alleges that the defendants’ targeted surveillance of employees who are whistleblowers, or their

associates, has impeded these plaintiffs’ efforts to lawfully access information from other

employees of the defendants. See Am. Compl. ¶¶ 178-84. This, they argue, is a violation of the

First Amendment “right to receive information.” See, e.g., id. ¶¶ 181-82 (alleging that FDA’s

targeted surveillance has “chilling effect” that “impedes” the ability of certain of the defendants

to “access lawful information”). The defendants contend that these plaintiffs lack standing to

assert this claim. See Defs.’ Mem. at 25; Defs.’ Reply at 18-19.

       The Constitution limits the jurisdiction of this Court to resolving only “cases” or

“controversies.” Lance v. Coffman, 549 U.S. 437, 439 (2007); Fla. Audubon Soc’y v. Bentsen,

94 F.3d 658, 663 (D.C. Cir. 1996). The party that invokes federal jurisdiction bears the burden

of establishing the elements of standing “in the same way as any other matter on which the

plaintiff bears the burden of proof.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

The constitutional minimum of standing is satisfied if a plaintiff shows that the claims “spring

from an ‘injury in fact’—an invasion of a legally protected interest that is ‘concrete and

particularized,’ ‘actual or imminent,’ [and] ‘fairly traceable’ to the challenged act of the

defendant, and likely to be redressed by a favorable decision in the federal court.” Navegar, Inc.

v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting Lujan, 504 U.S. at 560-61). If an

alleged injury is hypothetical or conjectural, the “injury-in-fact” requirement is not satisfied. See

Lujan, 504 U.S. at 560.



                                                 24
         Further, “[i]t is well established that [plaintiffs], as listeners, can suffer injury from

government regulations that prevent speakers from saying what the listeners wish to hear.”

Competitive Enter. Inst. v. U.S. Dep’t of Transp., 856 F.2d 1563, 1566 (D.C. Cir. 1988) (citing

Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council, Inc., 425 U.S. 748 (1976)).

“[W]here a speaker exists . . . the protection afforded [by the First Amendment] is to the

communication, to its source and to its recipients both.” Va. State Bd. of Pharmacy, 425 U.S. at

756. But “[t]he right to receive information . . . is not established in every case where a person

wishes to receive information.” Gregg v. Barrett, 771 F.2d 539, 547 (D.C. Cir. 1985). An

allegedly aggrieved listener, who wishes to receive information but for a government regulation,

must be able to identify a “willing speaker.” Competitive Enter. Inst., 856 F.2d at 1566

(“Whether the injury is phrased as a deprivation of information that the listener would find useful

or the interference with a relationship between speaker and listener, a government regulation

cannot cause that injury unless petitioners can identify a willing speaker.”).

         Noticeably absent from the plaintiffs’ complaint is the identity of any specific “willing

speaker,” which is necessary to show an injury-in-fact for purposes of standing to assert this

claim. See id. (“[A] government regulation cannot cause that injury unless petitioners can

identify a willing speaker[.]”).14 Claim nine repeatedly alludes to “employees or []contractors[]”

as individuals who have potentially had their speech “chilled” as a result of the defendants

targeted surveillance. Am. Compl. ¶¶ 180-82. These generic terms—which reflect mere

conjecture—do not meet the level of specificity needed to satisfy the constitutional requirement




14
   Despite the plaintiffs’ recognition that the defendants have not challenged the merits of claim nine, Pls.’ Opp’n at
32 n.15, they nevertheless discuss them in length, id. at 32-35. This again is irrelevant to the defendants’ motion to
dismiss.


                                                          25
of standing when pleading a violation of the First Amendment right to receive information. See

Competitive Enter. Inst., 856 F.2d at 1566.

        The plaintiffs attempt to cure this deficiency through the submission of three affidavits,

attached to their opposition memorandum, from Mr. Hardy, Dr. Smith, and Ms. Wersto that they

contend “establish the facts necessary to meet the ‘willing speaker’ standard.” Pls.’ Opp’n at 32;

id., Ex. 4 (Affidavit of Nancy Wersto); Pls.’ Opp’n, Ex. 5 (Affidavit of Julian Nicholas); Pls.’

Opp’n, Ex. 6. (Affidavit of Dr. Robert C. Smith). Although the plaintiffs’ representation about

the substance of these affidavits may be accurate, the Court will not consider the belated

affidavits as “[i]t is a well-established principle of law in this Circuit that [the plaintiffs] may not

amend [their] complaint by making new allegations in [the] opposition brief.” Budik v. Ashley,

_ F. Supp. 2d _, _, No. 12-cv-1949(RBW), 2014 WL 1423293, at *8 (D.D.C. Apr. 14, 2014)

(Walton, J.) (citing Larson v. Northrop Corp., 21 F.3d 1164, 1173-74 (D.C. Cir. 1994)). Thus,

the plaintiffs have not established that Mr. Hardy, Dr. Smith, and Ms. Wersto have standing.

The Court, therefore, lacks jurisdiction over this claim.

                c. Claim Eleven

        The eleventh claim in the complaint accuses the FDA of violating the First Amendment.

Am. Compl. at 35. Specifically, the plaintiffs assert that the FDA, through its targeted

surveillance of its employees, has suppressed the speech of its employees, and thus violated the

First Amendment rights of “the public” to associate with the plaintiffs, including Mr. Hardy, and

to obtain information about its government. See Am. Compl. ¶¶ 188-92. In response, the

defendants contend that the plaintiffs lack standing to pursue a claim on behalf of “the public.”

Defs.’ Mem at 25.




                                                   26
       The Supreme Court has “consistently held that a plaintiff raising only a generally

available grievance about government—claiming only harm to his and every citizen’s interest in

proper application of the Constitution and laws, and seeking relief that no more directly and

tangibly benefits him than it does the public at large” does not have standing. Lujan, 504 U.S. at

573-74; see also Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 653 F.3d 1, 9-10 (D.C.

Cir. 2011) (explaining a litigant “‘generally must assert his own legal rights and interests, and

cannot rest his claim to relief on the legal rights or interests of third parties” (quoting Warth v.

Seldin, 422 U.S. 490, 499 (1975)).

       What has been forbidden by the Supreme Court and this Circuit is exactly what the

plaintiffs want to do here. Claim eleven seeks to uphold the public’s First Amendment rights to

free speech and association on the basis that the FDA’s targeted surveillance of certain of its

employees curtails both of these rights. Am. Compl. ¶¶ 189-92. This claim amounts to nothing

more than a generalized grievance against the FDA and its alleged targeted surveillance. See

Lujan, 504 U.S. at 573; Schwaninger & Associates v. FCC, No. 00-1026, 2000 WL 817892, at

*1 (D.C. Cir. May 19, 2000) (“To the extent petitioner bases its standing on its interest, shared

with other members of the public, in assuring that the FCC does not engage in improper or

unethical activity, this claim amounts to nothing more than a generalized grievance shared in

substantially equal measure by all or a large class of citizens, which by itself does not warrant

exercise of jurisdiction.” (internal citations and quotations omitted)). Having only pleaded a

generalized grievance on behalf of the members of the public in claim eleven, the plaintiffs lack

standing to pursue this claim.

       The plaintiffs cite Sec’y of State of Md. v. Joseph H. Munson Co., 467 U.S. 947 (1984)

and Sanjour v. EPA, 7 F. Supp. 2d 14, 16 (D.D.C. 1998), for the proposition that they have



                                                  27
standing to sue on behalf of the public concerning First Amendment violations that chill speech.

Pls.’ Opp’n at 35-36. But these cases are inapposite. Munson allowed a litigant “to assert the

rights of another without regard to the ability of the other to assert his own claims,” but only

“where the claim is that a statute is overly broad in violation of the First Amendment.” 467 U.S.

at 957 (emphasis added). No such challenge of a statute has been made by the plaintiffs here.

And in Sanjour, the Court considered the “interests of both potential audiences and . . . other

present and future employers,” in the context of examining the proper scope of “an injunction

granting government-wide relief,” and not in the context of assessing standing. Sanjour, 7 F.

Supp. 2d at 16 (internal quotations omitted).

               d. Claim Twelve

       The final claim of the complaint alleges that the defendants violated the Lloyd-La

Follette Act, 5 U.S.C. § 7211. Am. Compl. ¶¶ 193-97. The Lloyd-La Follette Act provides that

an employee’s right “to petition Congress or a Member of Congress, or to furnish information to

either House of Congress, or to a committee or Member thereof, may not be interfered with or

denied.” 5 U.S.C. § 7211. The defendants argue there is no private right of action under this

statute. See Defs.’ Mem. at 26; Defs.’ Reply at 20. The plaintiffs, including Mr. Hardy, have

not responded to this argument—they merely explain their rationale as to why they included this

claim in the complaint. Pls.’ Opp’n at 27 n.12. Accordingly, the Court will deem the plaintiffs

to have conceded the motion to dismiss for lack of subject matter jurisdiction as to this claim.

See Lewis v. District of Columbia, No. 10-5275, 2011 WL 321711, at *1 (D.C. Cir. Feb. 2,

2011) (per curiam) (“‘It is well understood in this Circuit that when a plaintiff files an opposition

to a dispositive motion and addresses only certain arguments raised by the defendant, a court

may treat those arguments that the plaintiff failed to address as conceded.’”) (quoting Hopkins v.



                                                 28
Women’s Div., Gen. Bd. of Global Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003), aff’d, 98 F.

App’x 8 (D.C. Cir. 2004)); Local Civ. R. 7(b).

       C. Whether Paul T. Hardy’s Claims Are Precluded

       Prior to joining this suit with the other plaintiffs, Mr. Hardy had sought administrative

relief for the defendants’ reprisals for his whistleblower activities under the CSRA, but failed to

have the merits of his complaint fully adjudicated because he was not an “employee” for

purposes of the CSRA. Defs.’ Mem. at 10-11 (citing Hardy, 117 M.P.S.R. at 175); Am. Compl.

¶¶ 109-14. Thus, there is no dispute that the CRSA does not afford Mr. Hardy administrative

remedies. Defs.’ Mem. at 11 (“[Mr. Hardy] is not, as a matter of law, covered by the CSRA”);

Pls.’ Opp’n at 39 (agreeing that “Mr. Hardy falls completely outside of the ambit of the CSRA”).

But the defendants insist Mr. Hardy is still precluded from bringing this lawsuit because he has

not exhausted his administrative remedies as an officer of the Public Health Service

Commissioned Corps (“Commissioned Corps”) officer. Defs.’ Mem. at 20. Specifically, the

defendants note that he has not sought relief from the Board for Correction of Public Health

Service Commissioned Corps for his claims of reprisals for whistleblower activity. See id. at 6-

8; Defs.’ Reply at 14-16. In response, the plaintiffs challenge the applicability and adequacy of

seeking administrative relief from the Board for Correction of Public Health Service

Commissioned Corps. See Pls.’ Opp’n at 41-42.

       The Court agrees with the plaintiffs that as an officer of the Public Health Service

Commissions Corps he was not statutorily protected from reprisals for whistleblower activity at

the time he joined the other plaintiffs in filing this case, and thus had no administrative remedies

to exhaust. See Verbeck v. United States, 89 Fed. Cl. 47, 61-62 (Fed. Cl. 2009). At that time, no




                                                 29
statute protected whistleblowers who were officers of the Public Health Service Commissioned

Corps. As the Court held in Verbeck:

        As an officer in the [Public Health Service] Commissioned Corps, [the plaintiff]
        was a member of a uniformed service and is thus not eligible for the protections
        of the whistleblower act pertinent to civilian employees of the federal
        government. Furthermore, [the plaintiff] is not able to avail herself of the
        Military Whistleblower Protection Act because Congress, in enacting and
        subsequently amending 42 U.S.C. § 213a [(2012)], has specified which provisions
        of Title 10 of the United States Code shall apply to the Commissioned Corps but
        has not included the Military Whistleblower Protection Act as one of the
        incorporated provisions. The resulting gap in coverage means that, as a member
        of the [Public Health Service] Commissioned Corps, [the plaintiff] was not
        entitled to receive the protection of whistleblower protection provisions found in
        the United States Code.

Id. (internal citations omitted).15

        Subject matter jurisdiction, however, does not flow as a matter of course from the

unavailability of administrative remedies. This Court was recently confronted with a similar

situation in Davis v. Billington, _ F. Supp. 2d. _, _, 2014 WL 2882679, at *4-*5 (D.D.C. June

25, 2014). There, as here, the plaintiff was “not entitled to administrative review under the

CSRA.” Id. at *5. In such circumstances, only if “it is clear that Congress intended to preclude

all judicial review of colorable constitutional claims, [can] the Court . . . find that it does not

have jurisdiction.” Id. (internal citation omitted). For example, “when Congress intends to bar


15
   The defendants cite several provisions of the Public Health Service Commissioned Corps Personnel Manual as
providing administrative avenues of relief that Mr. Hardy could have sought before instituting this action. See
Defs.’ Mem. at 20-23; Defs.’ Reply at 14-17. However, in light of the absence of any statutory protections for
whistleblowing officers of the Public Health Service Commissioned Corps, the Court finds the defendants’
arguments speculative, at best, as to whether administrative relief was available for Mr. Hardy. See Verbeck, 89
Fed. Cl. at 61 (“The government asserts that protections afforded whistleblowers do not apply to [the Public Health
Service] Commissioned Corps. The government notes that 10 U.S.C. § 1034, the Military Whistleblower Protection
Act, is the only statutory provision governing whistleblowing that a member of the uniformed services could invoke,
but the government asserts that the Military Whistleblower Protection Act does not apply to the Commissioned
Corps.”). Notably, the government in Verbeck did not identify any provisions in the Public Health Service
Commissioned Corps Personnel Manual that offered protection for whistleblowers in the Public Health Service
Commissioned Corps.




                                                        30
judicial review altogether, it typically employs . . . unambiguous and comprehensive” language.

Lindahl v. Office of Personnel Mgmt., 470 U.S. 768, 779-80 (1985). In a footnote illustrating

this point, the Supreme Court in Lindahl referenced the language of 5 U.S.C. § 8128(b), which

addresses compensation for work-related injuries and states:

         The action of the Secretary [of Labor] or his designee in allowing or denying a
         payment under this subchapter is—(1) final and conclusive for all purposes and
         with respect to all questions of law and fact; and (2) not subject to review by
         another official of the United States or by a court by mandamus or otherwise.

Id. at 780, 780 n.13 (quoting 5 U.S.C. § 8128(b)). The Court provided as a further example the

statutory language of 38 U.S.C. § 211(a), which addresses benefits for veterans and provides

that:

         The decisions of the Administrator on any question of law or fact under any law
         administered by the Veterans’ Administration providing benefits for veterans and
         their dependents or survivors shall be final and conclusive and no other official or
         any court of the United States shall have power or jurisdiction to review any such
         decision by an action in the nature of mandamus or otherwise.

Id. (quoting 38 U.S.C. § 211(a) (2012)). No such language in either the CSRA or the Military

Whistleblower Protection Act definitively prohibits officers of the Public Health Service

Commissioned Corps from having constitutional claims considered by a court.16 The fact that

they lacked statutory protection does not necessarily mean they had no recourse in the district

courts. The District of Columbia Circuit has “held that the district courts are open to challenges

seeking equitable relief on constitutional grounds, at least where the CSRA does not provide an

adequate alternative route to judicial review.” Suzal v. Dir., U.S. Info. Agency, 32 F.3d 574, 586

16
   The Military Whistleblower Protection Act of 1988, 10 U.S.C. § 1034(b), protects members of the “armed
forces” from reprisals for whistleblower activities. “The term ‘armed forces’ means the Army, Navy, Air Force,
Marine Corps, and Coast Guard.” Id. § 101(a)(4). Because this definition excluded officers of the Commissioned
Corps until recently, as the plaintiffs point out, they were left without whistleblowing protection. The exclusion of
the Commissioned Corps from the definition of “armed services,” and thus certain statutory protections afforded to
them, however, does not arise to the unequivocal language found in the statutory examples referenced in Lindahl.




                                                         31
(D.C. Cir. 1994) (citing cases). Therefore, “in keeping with the longstanding law of this Circuit

that favors permitting plaintiffs the opportunity to bring constitutional claims for injunctive relief

in the district court,” Davis, _ F. Supp. 2d. _, _, 2014 WL 2882679 at *6, the Court has

jurisdiction over Mr. Hardy’s constitutional claims so long as some of the relief requested can be

granted by the Court. See id. (citing James Madison Ltd. by Hecht v. Ludwig, 82 F.3d 1085,

1092 (D.C. Cir. 1996)).

         The Court is unconvinced, at this juncture, that it could not grant at least some relief to

Mr. Hardy. The primary relief sought by Mr. Hardy is reinstatement into the Public Health

Service Commissioned Corps.17 See Pls.’ Opp’n at 39, 43; Am. Compl. ¶ (w). The defendants

do not argue that the Court lacks the authority to grant this relief. Rather, they challenge the

adequacy of the relief, and thus Mr. Hardy’s standing to bring claims against the defendants. See

Defs.’ Mem. at 23-24; Defs.’ Reply at 17. They contend that if Mr. Hardy were reinstated, he

would be immediately discharged because the Public Health Service Commissioned Corps never

promoted him, which is a prerequisite to maintaining his employment with the Public Health

Service Commissioned Corps. See Defs.’ Mem. at 23-24; Defs.’ Reply at 17; see also 42 U.S.C.

§ 211(g) (“If . . . an officer of the Regular Corps . . . is found . . . not to be qualified for

promotion he shall be separated from the Service.”). The defendants’ contention is conclusory at

best. They have not explained why upon reinstatement, the Public Health Service

Commissioned Corps could not reevaluate Mr. Hardy’s work performance and promote him—

without regard to his whistleblower activities. Indeed, as alleged in the complaint, the failure to

promote Mr. Hardy appears to be solely on the basis of his protected speech. See Am. Compl. ¶

158 (“in retaliation for Mr. Hardy’s speech on matters of public concern . . . Mr. Hardy

17
  Despite pleading many other types of relief, this is the only one that the defendants seriously challenge in their
motion to dismiss.


                                                          32
[received] an extremely negative performance review”); id. ¶ 159 (“None of Mr. Hardy’s speech

disrupted the workplace operations of the [Public Health Service], [the] FDA, or U.S.

government.”).

       Despite the Court’s finding that it has subject matter jurisdiction over Mr. Hardy’s

claims, that does not end the jurisdictional inquiry. The plaintiffs admit that Congress,

recognizing a “gap” in whistleblower protection for officers of the Public Health Service

Commissioned Corps, passed an amendment in July 2012, after this case was initiated, that

created “a statutory remedy” for whistleblowers such as Mr. Hardy. Pls.’ Opp’n at 40 (citing

Pub. L. No. 112-144, § 1129 (codified as amended in 42 U.S.C. § 213a(a)(18)) (emphasis

added); 158 Cong. Rec. S3491 (daily ed. May 23, 2012) (statement of Rep. Grassley) (“I offered

an amendment that expands whistleblower protection for uniformed employees of the Public

Health Service. It corrects the anomaly pointed out by [Verbeck, 89 Fed. Cl. at 61-62] and

ensures that officers in the Public Health Service have some baseline whistleblower protection.

It expressly includes the commissioned corps of the Public Health Service within the protections

of the Military Whistleblower Protection Act.”). So now under 42 U.S.C. § 213a(a)(18),

“[c]ommissioned officers of the [Public Health Service] . . . are entitled to all the rights, benefits,

and immunities now or hereafter provided for commissioned officers of the Army . . . under [10

U.S.C. § 1034],” which “prohibits retaliatory personnel actions” for whistleblower activities.

The plaintiffs further admit “that Mr. Hardy can use [this amendment] to obtain reinstatement.”

Pls.’ Opp’n at 40 n.16 (emphasis added). Yet the parties have not considered whether this Court

can apply the recently enacted amendment, despite the fact that it came into effect after this case

commenced.




                                                  33
       Regardless of whether the parties addressed this issue, the Court has an obligation to do

so because it affects its jurisdiction over Mr. Hardy’s claims. See Fed. R. Civ. P. 12(h)(3) (“If

the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.” (emphasis added)). Although neither the amendment nor the legislative history

appears to indicate that the amendment’s protections should be afforded to officers of the Public

Health Service Commissioned Corps before its effective date, the Court is not necessarily

prevented from reaching that conclusion. See Landgraf v. USI Film Prods., 511 U.S. 244, 273

(1994) (“Even absent specific legislative authorization, application of new statutes passed after

the events in suit is unquestionably proper in many situations.”).

       Generally, the “retroactive” application of laws is disfavored. Id. at 267-69. The general

prohibition against “retroactivity” stems from the fact that it “would impair rights a party

possessed when [the party] acted, increase a party’s liability for past conduct, or impose new

duties with respect to the transactions already completed.” Id. at 280. But “[a] statute does not

operate ‘retrospectively’ merely because it is applied in a case arising from conduct antedating

the statute’s enactment.” Id. at 269. Indeed, the Supreme Court has “regularly applied

intervening statutes conferring or ousting jurisdiction, whether or not jurisdiction lay when the

underlying conduct occurred or when the suit was filed.” Id. at 274. “Present law normally

governs in such situations because jurisdictional statutes speak to the power of the court rather

than to the rights or obligations of the parties.” Id. at 274 (internal quotations omitted). And that

is because the “[a]pplication of a new jurisdictional rule usually takes away no substantive right

but simply changes the tribunal that is to hear the case.” Id. (quoting Hallowell v. Commons,

239 U.S. 506, 508 (1916)). Accordingly, the District of Columbia Circuit has ruled that

following changes in procedural law, this Court must “apply the law in effect at the time it



                                                 34
renders its decision, unless doing so would result in manifest injustice.” Moore v. Agency for

Int’l Dev., 994 F.2d 874, 878-79 (D.C. Cir. 1993); see also LaFontant v. I.N.S., 135 F.3d 158,

162 (D.C. Cir. 1998) (concluding that “a statute that takes away jurisdiction from the federal

courts and vests exclusive authority in an executive agency to resolve certain disputes be

considered a jurisdictional rule . . . that simply changes the tribunal that is to hear the case”

(internal quotations omitted)); id. (recognizing that “jurisdictional change from an Article III

court to an administrative decision maker is simply a change” in who hears the case); Legal

Assistance for Vietnamese Asylum Seekers v. Dep’t of State, 104 F.3d 1349, 1352 (D.C. Cir.

1997) (“[c]hanges in procedural rules will not often raise problems of retroactivity” because no

substantive rights will be lost).

        Because this Circuit requires the Court to apply “the law in effect at the time it renders its

decision,” Moore, 994 F.2d at 879-80, the Court must apply 42 U.S.C. § 213a(a)(18) in this case

and direct Mr. Hardy to seek his “statutory remedy,” Pls.’ Opp’n at 40 n.16, for any of his claims

regarding the defendants’ reprisals against his whistleblower activities. Requiring Mr. Hardy to

present his allegations to “an administrative decision maker” does not divest him of any

substantive right. LaFontant, 135 F.3d at 162; see also Landgraf, 511 U.S. at 274; Legal

Assistance, 104 F.3d at 1352. All of the alleged whistleblower reprisals he suffered during his

time as an officer of the Public Health Service Commissioned Corps working at the FDA can

still be investigated and remedied, as he will be afforded whistleblower protection under 10

U.S.C. § 1034. See 42 U.S.C. § 213a(a)(18) (providing whistleblower protection under 10

U.S.C.§ 1034 to Commissioned Corps officers of the Public Health Service); see also Hernandez

v. United States, 38 Fed. Cl. 532, 535-36 (Fed. Cl. 1997) (detailing “investigative and




                                                  35
administrative remedies for alleged retaliatory actions” under 10 U.S.C. § 1034).18 The Court’s

application of the amendment is not impermissibly retroactive because the amendment is

procedural in nature and does not substantively affect Mr. Hardy’s entitlement to relief. See

LaFontant, 135 F.3d at 163; Pls.’ Opp’n at 40 n.16.19 Further, as 10 U.S.C. § 1034 “provides

strictly administrative remedies” and “does not afford . . . a private cause of action” for a

plaintiff, Hernandez, 38 Fed. Cl. at 536, the Court must dismiss his claims against the defendants

that are based on reprisals for his whistleblower activities. Therefore, with respect to Mr. Hardy,

claims one through five will be dismissed for lack of subject matter jurisdiction.20

                                           V.       CONCLUSION

          For the foregoing reasons, the Court will dismiss all of the claims in the complaint

without prejudice.21




18
  If Mr. Hardy sought relief under 5 U.S.C. § 1214 for the defendants’ prohibited personnel conduct in the first
instance, the Court sees no reason why administrative relief would be inadequate under 10 U.S.C. § 1034. See Pls.’
Opp’n at 40 n.16 (recognizing that Mr. Hardy can use 10 U.S.C. § 1034 “to obtain reinstatement”); Hardy, 117
M.P.S.R. at 175 (using 5 U.S.C. § 1214 to obtain “reinstat[ement]”); Am. Compl ¶¶ 109-11 (same).
19
   This situation is a compelling candidate for the Court’s application of a procedural rule enacted after the
commencement of suit. The impetus for congressional action appears to have been Mr. Hardy and his unsuccessful
attempt to secure administrative relief for the allegations concerning the FDA’s reprisals for his whistleblowing
conduct. See Pls.’ Opp’n at 40 (“Congress promptly acted soon after the [Merit Systems Protection Board’s] Hardy
decision and created a statutory remedy for [Commissioned Corps] whistleblowers.”); 158 Cong. Rec. S3491 (daily
ed. May 23, 2012) (statement of Rep. Grassley) (“[T]he FDA intentionally went after an employee because it knew
this employee was not covered by the Whistleblower Protection Act . . . . This employee in question was a member
of the Public Health Service Commissioned Corps [.]”).
20
   Claims six through eight, and ten, were not brought on behalf of Mr. Hardy. Claims nine, eleven, and twelve,
although based in part on retaliatory actions allegedly taken by the defendants, are already being dismissed on
grounds unrelated to the failure to exhaust administrative remedies under 10 U.S.C. § 1034.
21
     The Court has contemporaneously issued an Order consistent with this Memorandum Opinion.


                                                        36